Citation Nr: 0510876	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for back injury, status 
post laminectomy and diskectomy at L5-S1 on the left, 
decompression of the L5 root at the pars interarticularis 
defect and fusion from L4 to the sacrum.

2.  Entitlement to service connection for bilateral ulnar 
nerve problems claimed as nerve damage both arms as secondary 
to back injury, status post laminectomy, diskectomy, 
decompression and fusion.

3.  Entitlement to service connection for neck injury as 
secondary to back injury, status post laminectomy, 
diskectomy, decompression and fusion.

4.  Entitlement to service connection for depression as 
secondary to back injury, status post laminectomy, 
diskectomy, decompression and fusion.

5.  Entitlement to service connection for sexual dysfunction 
as secondary to back injury, status post laminectomy, 
diskectomy, decompression and fusion.

6.  Entitlement to service connection for nerve damage both 
legs as secondary to back injury, status post laminectomy, 
diskectomy, decompression and fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
November 1986.  He has subsequent service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  A Notice of Disagreement was 
received in April 1999.  A Statement of the Case was issued 
in May 1999, and a timely appeal was received later that same 
month.  A video conference hearing was held before an acting 
Board member in January 2003.  In January 2004, the Board 
remanded the veteran's case for further development.  The 
veteran's appeal is now before the Board for final 
consideration.

In March 2005, the veteran raised a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.")  
This is referred to the RO for appropriate action. 

The veteran also submitted additional evidence in support of 
his appeal in March 2005, and waived his right to have the RO 
consider it in the first instance.  

For the reasons set forth below, the veteran's claims for 
service connection for sexual dysfunction, neck injury, and 
depression as secondary to his low back disability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A reasonable doubt exists whether the veteran's low back 
disability was incurred in or aggravated by his military 
service.

2.  The alleged nerve damage to the veteran's legs, claimed 
as secondary to his low back disability, is a manifestation 
of his low back disability.

3.  The veteran's bilateral ulnar nerve problems are 
proximately due to his low back disability.


CONCLUSIONS OF LAW

1.  Reasonable doubt having been resolved in his favor, a low 
back disability, status post laminectomy, diskectomy, nerve 
decompression and fusion from L4 to the sacrum was incurred 
in service.  38  U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).   

2.  Bilateral ulnar nerve neuropathy is secondary to low back 
disability, status post laminectomy, diskectomy, nerve 
decompression and fusion.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310  (2004).

3.  Other than for rating purposes, nerve damage in the lower 
extremities may not be considered a distinct disability for 
purposes of establishing service connection.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A letter was sent to the veteran in May 2001 explaining the 
VCAA, asking him to submit certain information, and informing 
him what evidence and information VA would be obtaining.  The 
letter also told the veteran to send VA copies of any 
evidence relevant to his claims that was in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice was sent to the veteran in February 2004.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In light of the favorable decision 
contained herein, that is, the granting of the veteran's 
claims, it is clear that sufficient evidence was developed in 
this case in this respect.  


II.  Factual Background

The Board has reviewed all the evidence of record, including 
the veteran's statements; the report of the VA expert opinion 
from November 2000; private treatment records for September 
1994 through July 2001; opinion letters from various private 
physicians; deposition of the veteran's treating physician; 
and medical articles on spondylolysis and spondylolisthesis.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

The veteran entered active service in November 1982.  His 
entrance examination is void of any reference to a back 
problem.  The veteran's service medical records show three 
incidents of trauma to the veteran's low back.  The first 
incident was in May 1984 when the veteran was pinned between 
a trailer and a structure.  The treatment note indicates that 
the veteran had mild pain at the right posterior aspect of 
the iliac crest with minimal erythema, but no spinous process 
pain.  The assessment was contusions, right posterior pelvis, 
and the veteran was given medication and returned to duty.  

The next incident appears to have been in March 1986.  A 
screening note for acute medical care indicates that the 
veteran complained of back pain existing one day with trauma.  
Objective findings were right paravertebral spasm 1+, full 
range of motion, negative straight leg raises, toe/heel 
normal, and reflexes symmetric.  The assessment was lumbar 
strain.  The veteran was treated with Motrin, heat packs, and 
flexion exercises, and placed on restricted duty for two 
days.  

The third incident was in June 1986 when the veteran was seen 
in emergency care for injuries sustained in a fall taken 
while riding a bicycle.  It was specifically noted that the 
veteran had abrasions on his lumbar paravertebral region with 
circumscribed swelling and tenderness, and loss of lordotic 
curve.  Two days after this incident, x-rays were taken of 
the veteran's low back that showed the veteran had Grade I, 
L5 spondylolisthesis with apparent right L5 spondylolysis.  
The veteran was placed on bed rest.  During the next month, 
the veteran continued to complain of low back pain, 
especially when sitting or standing for prolonged periods.  
The veteran separated from service four months later in 
November 1986.

The veteran testified at a hearing before the Board that his 
back felt "pretty good" when he separated from active 
service, and that he had "some minor problems" but did not 
see a doctor about it.  In August 1994, the veteran injured 
his back in a work-related incident.  Although he was 
initially diagnosed with a lumbosacral strain, a December 
1994 magnetic resonance imaging (MRI) of his lumbar spine 
showed he had a herniated nucleus pulposus at L5-S1.  In 
March 1995, the veteran underwent a myelogram of the lumbar 
spine, which showed bilateral spondylolysis and grade I 
spondylolisthesis, instead of a herniated nucleus pulposus, 
at the L5-S1 level.  The veteran underwent surgery in April 
1995.  He had a lumbar micro laminectomy and diskectomy at 
L5-S1, decompression of the L5 root at the pars 
interarticularis defect, and fusion from L4 to the sacrum.  
Subsequently the veteran underwent extensive physical 
therapy.  Treatment records show that the veteran improved 
after the surgery but continued to have complaints of pain in 
his low back and legs.  Although a January 1997 MRI of the 
lumbar spine with contrast showed that the fusions had been 
completed and he had benign postoperative changes with no 
evidence of recurrent disc disease, a tomography showed that 
the fusion at the L4-5 level was still in progress.  In 
December 1997, however, the veteran underwent a CT scan that 
showed that the fusions did not take.  

At his first postoperative visit in April 1995 with his 
treating physician, the veteran indicated he was doing fairly 
well, but complained of some paresthesias in the ulnar nerve 
area.  His physician gave him a prescription for some elbow 
protectors and cautioned him to keep his elbows out straight.  
In July 1995, the veteran had an electromyography/nerve 
conduction velocity (EMG/NCV) test performed on his left 
upper extremity.  This test showed a significant finding of 
ulnar nerve entrapment neuropathy at the cubital tunnel with 
marked denervation in the ulnar distribution.  In September 
1995, the veteran underwent left ulnar nerve decompression 
and anterior transposition.  In October 1995, an EMG/NCV of 
the veteran's right upper extremity showed mild to moderate 
mixed ulnar nerve motor sensory neuropathy without 
significant findings of cubital tunnel.  Surgery was not 
recommended.  The veteran continued to have problems with his 
left ulnar nerve and was sent to a specialist who performed a 
second surgery in May 1997.  His treatment records show that 
he continues to have problems, mainly with the left upper 
extremity, but appears to be stable.  


III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

Low Back Injury (including claim for nerve damage both legs)

The veteran claims that his low back was injured while in 
service and this injury is the cause of his spondylolysis and 
spondylolisthesis.  He argues that, but for the injuries in 
service, he would not have injured his back in 1994 and 
required surgery in 1995.  The RO has denied service 
connection for both spondylolysis and spondylolisthesis on 
the basis that these conditions are congenital.

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (1999).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The VA General Counsel 
has defined a "defect" as an imperfection or structural 
abnormality.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).   The 
issue before the Board is, therefore, whether the veteran's 
spondylolysis and spondylolisthesis are congenital or 
traumatic in nature.

Spondylolysis is defined as a "dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis."  Smith 
v. Derwinski, 1 Vet. App. 235, 236 (1991), citing Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  
Spondylolisthesis is defined as "forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis."  Id.  

The evidence includes two articles about spondylolysis and 
spondylolisthesis taken from the Internet.  See Wheaton Brace 
Co., Orthopedic Topics:  Spondylolysis and Spondylolisthesis, 
at http://www.orthoseek.com/articles/spondyl.html; and 
Network Medical Information Services, Inc., Spine Conference 
- Spondylolysis and Spondylolisthesis (June 5, 1995), 
submitted by Brian Vitek, M.D., available at 
http://www.nmis.com/onm/html/spconf_spond.htm.  These 
articles indicate that the most common cause of 
spondylolisthesis is spondylolysis, and the cause of 
spondylolysis is the subject of debate among the medical 
field.  Although there is evidence that spondylolysis may be 
congenital, these articles also say that it can be caused by 
repetitive trauma to the lumbar spine leading to stress 
fractures in the pars interarticularis.

In support of his claim, the veteran has submitted opinions 
from two specialists of spinal injuries.  Both specialists 
indicate that they have reviewed the veteran's medical 
history, including service medical records and post-service 
medical records.  They opine that the June 1986 injury from 
the bike accident is the catalyst for the veteran's current 
back problems.  They state that the June 1986 injury caused 
the weakening of the surrounding muscles and tissue in the 
veteran's low back, and that this led to the August 1994 
injury and subsequent April 1995 surgery.  

The veteran also submitted a copy of a deposition of his 
treating physician.  His physician testified that, in his 
opinion, the spondylolisthesis contributed to the veteran's 
complaints of low back pain after the August 1994 injury 
because symptomatic spondylolisthesis can have the same pain 
pattern and radicular-type pattern of a herniated disk.  He 
testified that spondylolisthesis almost always is a 
developmental problem so he believed it preexisted the August 
1994 injury.  He testified that the purpose of the surgery in 
April 1995 was to correct the spondylolisthesis and not the 
herniated disk.  He also testified that, once a spondylitic 
defect becomes symptomatic, it never heals but stays an 
unstable region expressing itself through myofascial pain and 
a chronic strain-type pattern.  

Evidence directly against the veteran's claim consists of a 
November 2000 medical opinion obtained by the RO from an 
orthopaedic surgeon ("VA expert") and June 1987 reports of 
medical history and examination for enlistment in the Army 
National Guard.  The June 1987 reports of medical history and 
examination do not show that the veteran reported, nor was 
there found, any defect with his back.  The VA expert's 
November 2000 report indicates that he reviewed the veteran's 
claims file.  In his opinion, the veteran's diagnosis is 
spondylolysis and spondylolisthesis, lumbar spine L5 level, 
congenital, and that these conditions existed prior to 
service enlistment.  The VA expert stated that both bone 
defects are considered congenital and may be asymptomatic for 
some time.  He opined that the type of injuries the veteran 
had in service were not of a severe nature that would have 
caused either a fracture or the defects condition to occur.  
The VA expert concluded that there was no permanent 
aggravation of the veteran's condition from the service 
incidents to his back.

After reviewing all of the evidence, the Board finds that a 
reasonable doubt has been raised whether the veteran's 
spondylolysis and spondylolisthesis was incurred in or 
aggravated by his military service.  The veteran's entrance 
examination did not note any defect with his back.  During 
service, he had multiple injuries to his low back/pelvis 
area, and he was diagnosed to have spondylolysis and 
spondylolisthesis for the first time after the last in-
service injury in June 1986.  Although these conditions may 
be congenital, there is evidence that they may also be caused 
by trauma.  The veteran's experts opined that, even if his 
spondylolysis and spondylolisthesis were congenital, they 
were asymptomatic until the June 1986 bicycle accident.  Once 
symptomatic, these conditions created instability in the 
veteran's low back, evidenced by his sworn testimony that he 
continued to have low back pain between 1986 and 1994.  The 
veteran's testimony of symptomatology is supported by his 
treating physician's testimony that spondylitic defects do 
not heal and present themselves as myofascial pain and in a 
chronic strain-type pattern.  Conversely, the VA's expert 
opined that the type of injuries the veteran had received in 
service were not of such a severe nature as to cause either a 
fracture or the defective conditions to occur.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The 
Board finds the evidence in favor of the veteran's claim, 
especially his expert's opinion and the testimony of his 
treating physician, to be very probative as to the etiology 
of the veteran's current low back disability.  The VA 
expert's opinion is not as probative because, unlike the 
veteran's experts' opinions, it does not indicate that the 
expert reviewed and considered current medical literature on 
the veteran's conditions.  Therefore, the medical evidence is 
at least in equipoise as to whether the veteran's 
spondylolysis and spondylolisthesis are related to his 
injuries in service.  The medical evidence being in 
approximate equipoise, the Board resolves reasonable doubt in 
favor of the veteran, and grants service connection for the 
veteran's back disability, status post laminectomy, 
diskectomy, nerve decompression, and fusion L4 to sacrum.  

The Board notes that the veteran has requested separate 
service connection for nerve damage to both legs secondary to 
his back injury.  The Board considers, however, that the 
alleged nerve damage to his legs is a manifestation of his 
now service-connected low back disability and should be 
evaluated as such.  The medical evidence shows that the 
spondylolisthesis caused S1 nerve root compression, which was 
relieved in the April 1995 surgery.  Therefore, in evaluating 
the veteran's low back disability, any neurological 
manifestations caused by S1 nerve root compression should be 
evaluated as set forth in VA's rating schedule.  The Board, 
therefore, declines to grant separate service connection for 
nerve damage to the legs on a secondary basis.

In conclusion, the Board grants service connection for a low 
back disability, status post laminectomy, diskectomy, nerve 
decompression, and fusion of L4 to sacrum, including nerve 
damage to the lower extremities.  

Bilateral Ulnar Nerve Problems

The veteran claims that his bilateral ulnar nerve problems 
are a result of the surgery he underwent on his low back, and 
are, therefore, secondary to his low back disability.  

The Board finds that the veteran's bilateral ulnar nerve 
problems are proximately due to his low back disability.  The 
medical evidence shows that shortly after his back surgery in 
April 1995, the veteran began complaining about bilateral 
ulnar pain and paresthesias, mostly in the left arm; that 
bilateral ulnar neuropathy was confirmed by EMG/NCV tests; 
that he subsequently had two surgeries to decompress and 
transpose the ulnar nerve in his left arm; and that he 
continues to have problems in both arms from the ulnar 
nerves.  His treating physician testified at his deposition 
that it is not uncommon for anybody who has surgery and lies 
in bed for a period of time to develop ulnar nerve symptoms.  
The veteran's experts both opine that the veteran's ulnar 
nerve neuropathy was caused by the surgery on the veteran's 
low back.  

The Board, therefore, grants service connection for bilateral 
ulnar nerve neuropathy as secondary to the veteran's service-
connected low back disability.


ORDER

1.  Entitlement to service connection for a low back 
disability, status post laminectomy, diskectomy, nerve 
decompression and fusion from L4 to the sacrum, including 
nerve damage to the lower extremities, is granted.

2.  Entitlement to service connection for bilateral ulnar 
nerve problems claimed as secondary to service-connected low 
back disability, status post laminectomy, diskectomy, nerve 
decompression and fusion from L4 to the sacrum, is granted.

3.  Entitlement to service connection for nerve damage both 
legs as secondary to low back disability, status post 
laminectomy, diskectomy, nerve decompression and fusion from 
L4 to the sacrum, is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims for service 
connection for sexual dysfunction, neck injury and depression 
as secondary to service-connected low back disability.  
Although the additional delay is regrettable, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  

Sexual Dysfunction

The medical evidence in the veteran's claims file includes a 
February 1997 report from an initial consultation with a 
psychologist.  This report indicates that, among other 
things, the veteran complained having sexual dysfunction.  
Psychological treatment records indicate that the veteran was 
started on antidepressants (Paxil and Amitriptyline) in March 
1997.  In a June 16, 1997 progress note, the psychologist 
noted that the veteran was still having sexual dysfunction, 
and referred him to a specialist.  In a July 28, 1997 
progress note, the psychologist noted that the veteran had 
seen the specialist about his sexual dysfunction.  The 
specialist's treatment records are in the claims file, but do 
not provide any insight into the etiology of the complained 
of sexual dysfunction.  In an April 2001 psychological 
report, the veteran was diagnosed to have male erectile 
disorder, but no opinion as to its etiology was provided.

The veteran testified at his hearing before the Board in 
January 2003 that he believes that his sexual dysfunction is 
due to the medication that he is on.  He testified that he 
saw an urologist, who told him this.  

The above evidence does not provide an actual medical opinion 
as to the etiology of the veteran's sexual dysfunction, i.e., 
whether it is proximately due to or related to any service-
connected disability.  The duty to assist includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  The 
evidence clearly shows that the veteran had a sexual 
dysfunction as late as April 2001.  It is unclear, however, 
as to what the etiology of the sexual dysfunction is, i.e., 
whether it is related to any of the veteran's service-
connected disabilities or some other problem.  The Board 
finds that, since it is a possibility that the veteran's 
sexual dysfunction is related to his service-connected 
disabilities given the time frame that complaints of it 
arose, a VA examination is required for a medical opinion as 
to the etiology of the veteran's alleged sexual dysfunction.

Neck Injury

A review of the medical records shows that the veteran began 
complaining to his treating physician of neck pain in October 
1995.  He indicated that it started when he was bending over 
to put on his back brace.  The medical records show that he 
continued to have complaints of neck pain, and that he 
underwent an MRI in November 1999.  The MRI showed small 
central subligamentous disc herniations at the C5-6 and C6-7 
levels.  The veteran was treated with physical therapy and 
medications for his neck condition.  One of the veteran's 
experts opined in his March 2005 letter that the veteran's 
"neck dysfunction" was likely due to neck overuse syndrome 
as described in the veteran's BVA testimony.  

Although the evidence indicates that the veteran has some 
type of neck condition, it does not reveal a specific 
diagnosis as to what disability the veteran has.  The Board 
finds, therefore, that a VA examination should be provided to 
determine the exact nature of the veteran's neck condition.  
In addition, the examiner should provide an opinion as to 
whether the veteran's current neck condition is proximately 
caused by or due to the veteran's service-connected low back 
disability.

Depression

The medical evidence shows that the veteran complained about 
depression to his treating physician, and was referred to a 
psychologist who treated him from February 1997 to April 
1998.  The psychologist's initial consultation report from 
February 1997 indicates that the veteran had some significant 
emotional overly on the physical difficulties that he had 
experienced, and that he appeared to be developing a chronic 
pain syndrome.  The last treatment record in April 1998 shows 
that the veteran was doing well emotionally, and he would be 
seen in the future only on an as-needed basis.  

The evidence also includes the report of an April 2001 
psychological evaluation that the veteran underwent for 
Social Security disability benefits.  This report indicates 
that the psychologist diagnosed the veteran to have a major 
depressive disorder, male erectile disorder, insomnia, 
stuttering, and chronic pain.  

Although this evidence indicates that the veteran has 
depression, neither psychologist expresses an opinion that 
his depression is related to his service-connected low back 
disability.  In addition, the April 2001 report shows that 
the veteran was diagnosed with multiple problems.  The Board 
finds that a VA examination is necessary to determine the 
veteran's current mental health disabilities, if any, and 
their cause(s).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for the 
following VA examinations.  The claims file 
should be provided to each examiner for review 
in conjunction with the examinations.



Sexual dysfunction - After reviewing the file 
and examining the veteran, the examiner should 
render an opinion as to whether the veteran 
has a current sexual dysfunction, and, if so, 
the etiology of it.  Specifically, the 
examiner is asked to render an opinion as to 
whether the veteran's sexual dysfunction was 
proximately caused by or is due to the 
veteran's service-connected low back 
disability, the antidepressants the veteran 
takes, or some other cause.  

Neck injury - After reviewing the file and 
examining the veteran, the examiner should 
render an opinion as to the nature of any 
current neck condition the veteran may have.  
If the veteran has a current neck condition, 
the examiner should render an opinion as to 
whether it was proximately caused by or is due 
to the veteran's service-connected low back 
disability.

Depression - After reviewing the file and 
examining the veteran, the examiner should 
render an opinion as to whether the veteran 
has any psychiatric disorder.  If he does, the 
examiner should render an opinion as to the 
etiology of each disorder the veteran is 
diagnosed to have; specifically whether it was 
proximately caused by or is due to his 
service-connected low back disability.

2.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals








	



 Department of Veterans Affairs


